DETAILED ACTION
	Claims 1 and 12-23 are presented on 07/27/2020 for examination on merits.  Claims 1 and 12 are independent base claims.  Claims 2-11 are cancelled by preliminary amendment on 07/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,841,303 B2 (hereinafter “USPAT 303”) in view of Ektare (US 20190098028 A1). 


	Regarding claim 1, USPAT 303 discloses:
A system for securing electronic communication between an enterprise internet-of-things (EIoT) device and an enterprise network (USPAT 303, CLM. 1: A method for facilitating secure electronic communication between an enterprise intern-of-things (EIoT) device and an enterprise network system), … executable instructions stored in a non-transitory memory, that: 
segment the enterprise network into a plurality of segments comprising a first segment associated with a first segment function, and a second segment associated with a second segment function (USPAT 303, CLM. 1: segmenting the system into a plurality of segments, the plurality of segments comprising a first segment associated with a first segment function and a second segment associated with a second segment function); 
using an identification layer, identify the EIoT device; identify protocols of the EIoT device; and detect a first characteristic of the EIoT device corresponding to the first segment function and a second characteristic of the EIoT device corresponding to the second segment function; and deconstruct the EIoT device into a first EIoT device component comprising the first characteristic and the second EIoT device comprising the second characteristic (USPAT 303, CLM. 1: using an identification layer, identifying: the EIoT device; a protocol of the EIoT device; and at least one characteristic of the EIot device corresponding to a segment function associated with at least one of the plurality of segments… wherein: 
the identifying of the at least one characteristic includes: 
detecting a first characteristic corresponding to the first segment function; and 
detecting a second characteristic corresponding to the second segment function; the method further includes: deconstructing the EIoT device into: a first EIoT device component 
using a translation layer, translate the communication based on the identified EIoT device protocols to conform to requirements of the enterprise network, the translating enabling communication for the first component and the second component (USPAT 303, CLM. 1: using a translation layer, translating the communication based on the identified EIot device protocol to conform to requirements of the system; wherein: the translating includes enabling the communication for both the first component and the second component); and 
using an authentication layer, restrict the communication, via a gateway that factors the at least one EIoT device characteristic and the corresponding segment function, to a first predetermined communication type associated with the first device component and a second predetermined communication type associated with the second device component (USPAT 303, CLM. 1: using an authentication layer, restricting the communication, via a gateway that factors the at least one EIoT device characteristic and the corresponding segment function, to at least one predetermined communication type with the identified EIoT device, the communication type corresponding to the at least one system segment; wherein … the at least one communication type includes: a first communication type corresponding to the first component; and a second communication type corresponding to the second component).
However, USPAT 303 dies not explicitly disclose the components of the system which comprise EIOT devices, software and hardware of the enterprise network.
In a related art Ektare teaches:
the system comprising: 
an EIoT device (Ektare par. 0026-0027: IOT devices); 
an enterprise network comprising software and hardware (Ektare par. 0031-0033: a software program … to be stored for execution and hardware); and 
Ektare par. 0027-0030: memory, instructions, and coupling the processor to non-volatile storage): 
Ektare is analogous art to the claimed invention in a similar field of endeavor in improving communications between IOT devices.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the claims of USPAT 303 with the system of Ektara so that IOT devices using different protocols may communicate properly via the system components.  For this combination, the motivation would have been to improve implementation of IOT devices in an enterprise network.

Independent claim 12 is rejected for the same reason as claim 1 because similar or the same limitations are found therein as those of claim 1.
Regarding dependent claims 13-23 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Specification
The abstract of the disclosure is objected to because it starts with a paragraph number.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “May be” “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1 recites an element “protocols of the EIoT device” in the clause “using an identification layer, identify the EIoT device; identify protocols of the EIoT device…” while reciting “the identified EIoT device protocols” later in the clause “using a translation layer, translate the communication based on the identified EIoT device protocols.”  The Applicant uses inconsistent terms for the same element, as it is evident that “protocols of the EIoT device” is a different expression of “the EIoT device protocols.”
Claim 12 recites an element “network function” deficiently in the clause “micro-segmenting the enterprise network into network segments, each network segment associated with network function.”  The Examiner suggests amending the element to “a corresponding network function.”
Claim 12 recites “the first function or the second function” deficiently at the end of the claim.  For formality reasons, it should have been  “the first network function or the second network function.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites “the identified EIoT device protocols” unclearly or lacking antecedent basis in the clause “using a translation layer, translate the communication based on the identified EIoT device protocols”, because the claim introduces “protocols of the EIoT device” rather than “EIoT device protocols.”
Claim 1 recites “the corresponding segment function” in the clause “using an authentication layer, restrict the communication, via a gateway” unclearly or lacking antecedent basis.
Claim 12 recites a limitation “each network segment associated with network function” unclearly, because it is confusing how many network functions may be associated with a network segment. Or, can two different network segments be associated with a same network function?
Claim 12 recites “a segment corresponding to the first function or the second function” unclearly in the routing step, because the claim never establish the 1-to-1 or 1-to-many relationship between a segment and the first network function or the second network function based on the characteristics of EIOT and the two protocols.
Claims 13-23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1 and 12, respectively.



Allowable Subject Matter
Claims 1 and 12-23 are allowable over prior art for the following reasons:
Independent claims 1 and 12 each repeat a substantial portion of the allowable subject matter of the parent case Application No. 15/951,408, now U.S. Patent #10,841,303 B2.  The claims 1 and 12 each recite elements of “deconstructing the EIoT device into a first device component comprising a first characteristic and a second device component comprising a second characteristic;  identifying a first protocol of the EIoT device associated with the first characteristic and a second protocol of the EIoT device associated with the second characteristic; translating the first protocol and the second protocol for the communication with the enterprise system, the translating enabling the communication for the first component and the second component” or similar limitations.  These elements, in combination with the other limitations in the claims 1 and 12, respectively, are not anticipated by, nor made obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/10/2022